IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-20091
                           Summary Calendar



UNITED STATES OF AMERICA,
                                     Plaintiff-Appellee,

versus

CRAIG MICHAEL COSCARELLI,
also known as John Coscarelli,
                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-97-CV-1044
                     USDC No. H-94-CR-120-1
                       --------------------
                          August 10, 2000

Before REYNALDO G. GARZA, SMITH, and PARKER, Circuit Judges.

PER CURIAM:*

     Craig Michael Coscarelli, federal prisoner # 23429-013,

moves for a certificate of appealability (COA) to appeal the

district courts denial of his motion to reopen the time for

filing an appeal from the denial of his 28 U.S.C. § 2255 motion.

     This court must examine the basis of its jurisdiction on its

own motion if necessary.    United States v. Lister, 53 F.3d 66, 68

(5th Cir. 1995).   The record shows that the order dismissing his

§ 2255 motion was entered on October 1, 1998, and the motion to

reopen the time for appeal was not filed until November 23, 1999.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-20091
                               - 2 -

As Coscarelli did not timely file a notice of appeal and did not

seek permission to reopen the time to appeal within 180 days of

the entry of judgment, this court lacks jurisdiction over his

appeal.   See Rule 11, Rules Governing § 2255 Motions; Fed. R.

App. P. 4(a)(1) & (6).

       Because Coscarelli has not filed a timely notice of

appeal, his appeal is DISMISSED for lack of jurisdiction.

Coscarelli’s request for a COA is DENIED as moot.

      APPEAL DISMISSED; COA DENIED AS MOOT.